Yeates J.
I concur in the opinion delivered. Exclusively of the 28th section of the act of 28th March, 1814, expressing particularly the laws and parts of laws intended to be repealed thereby, and omitting the act of 23d September, 1791, the intention of the legislature is further evinced by the concluding words of the preceding section. “ If the “judges of any Court, within this commonwealth, shall allow “ any officer, under any pretence whatsoever, any fees under “ the denomination of compensatory fees for any services not “specified in this act, or some other act of assembly, it shall “ be considered a misdemeanor in office.”
I am satisfied, that the 15th section of the act of 23d September, 1791, remains in full force.
Brackenridge J. was absent on account of sickness.